Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a heater controlling unit” in claims 6 and 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Paragraph (0043) of the instant invention publication (US 20200094781) discloses the energizing unit 13, the heater controlling device 14, and the window surface humidity sensor 15 constitutes a heater controlling unit configured to control the heater 11.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Koji et al. (JP 2016078835, used JP 2016078835_translation.pdf as equivalent) in view of AHN et al. (US 20150176791).
Regarding claim 1, Koji et al. discloses an electromagnetic wave utilizing system (abstract), comprising: 

a heater 35 (fig. 2) that heats a passage member 30 (fig. 5, i.e. a windshield/window; ¶ 0117) through which the electromagnetic wave passes (¶ 0013, 0111, i.e. a plurality of heat rays), wherein 
the heater 35 (fig. 2) includes: 
a heating element 35d (fig. 2, i.e. wires) that generates a heat when energized (¶ 0014, 0037); and 
a holder (i.e. binder) that holds the heating element 35d (fig. 2, i.e. wires) (¶ 0014), 
the heating element 35d (fig. 2, i.e. wires) and the holder (i.e. binder) are transparent to allow the electromagnetic wave to transmit therethrough (¶ 0014-0015, 0110-0111, 0124, 00126).
Koji et al. discloses all the limitations of the claimed invention as set forth above, except for the electromagnetic wave apparatus transmits and/or receives the electromagnetic wave while rotating on a horizontal plane, and the heater is configured to rotate together with the electromagnetic wave apparatus or to surround the electromagnetic wave apparatus 360 degrees in a horizontal direction.
However, AHN et al. teaches the electromagnetic wave apparatus 10 (fig. 3, i.e. a laser diode) transmits and/or receives the electromagnetic wave (i.e. white light) while rotating on a horizontal plane T2 (fig. 4), and the heater 60, 70 (fig. 3, i.e. front and rear heat sink) is configured to surround the electromagnetic wave apparatus 10 (fig. 3, i.e. a 
With respect to claim 2, Koji et al. in view of AHN et al. discloses the limitations of the claimed invention as set forth above of which Koji further discloses wherein the heating element 35d (fig. 2, i.e. wires) is made of carbon nanotube (i.e. a transparent thin film-like any of carbon nanotubes, metal particles, carbon particles, and metal oxide particles) (¶ 0014).
With respect to claim 3, Koji et al. in view of AHN et al. discloses the limitations of the claimed invention as set forth above of which Koji further discloses wherein the passage member 30 (fig. 5, i.e. a windshield) is made of resin (¶ 0117).
With respect to claim 4, Koji et al. in view of AHN et al. discloses the limitations of the claimed invention as set forth above of which AHN further discloses wherein the electromagnetic wave apparatus 10 (fig. 3, i.e. a laser diode) is configured to: transmit a laser as the electromagnetic wave (i.e. white light); and receive the laser that is reflected by an object 50 (fig. 3, i.e. internal reflecting surface), and the passage member is a cover 80 (fig. 3) that protects the electromagnetic wave apparatus 10 (fig. 3, i.e. a laser diode) (¶ 0015, 0030). It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such apparatus arrangement as set forth above, 
With respect to claim 6, Koji et al. in view of AHN et al. discloses the limitations of the claimed invention as set forth above of which Koji further discloses a heater controlling unit (¶ 0129) configured to: determine whether the window (30, i.e. a windshield/widow) (¶ 0013) is likely to fog up (¶ 0004); and energize the heater 35 (fig. 2) upon determining that the window is likely to fog up (¶ 0019, 0026, 0037, 0082).
With respect to claim 7, Koji et al. in view of AHN et al. discloses the limitations of the claimed invention as set forth above of which Koji further discloses a heater controlling unit (¶ 0129) configured to: determine whether the window (30, i.e. a windshield/widow) (¶ 0013) fogs up (¶ 0019); and energize the heater 35 (fig. 2) upon determining that the window fogs up (¶ 0037).
With respect to claim 8, Koji et al. in view of AHN et al. discloses the limitations of the claimed invention as set forth above of which Koji further discloses wherein the heater 35 (fig. 2) has a pair of electrodes 41, 42 (fig. 2) electrically connected to the heating element 35d (fig. 2), and the electrodes 41, 42 (fig. 2) are located outside of the field of view (see figure 2) (¶ 0015).
With respect to claim 9, Koji et al. in view of AHN et al. discloses the limitations of the claimed invention as set forth above of which AHN further discloses wherein the electromagnetic wave apparatus 10 (fig. 3, i.e. a laser diode) is configured to: transmit visible light as the electromagnetic wave (i.e. white light); and the passage member is a cover 80 (fig. 3) that protects the electromagnetic wave apparatus 10 (fig. 3, i.e. a laser diode) (¶ 0015, 0030). It would have been obvious before the effective date of the 
With respect to claim 10, Koji et al. in view of AHN et al. discloses the limitations of the claimed invention as set forth above of which Koji further discloses a processor (¶ 0068, 0135, i.e. a microcomputer) programmed to: determine whether the window (30, i.e. a windshield/widow) (¶ 0013) is likely to fog up (¶ 0004); and energize the heater 35 (fig. 2) upon determining that the window is likely to fog up (¶ 0019, 0026, 0037, 0082).
With respect to claim 11, Koji et al. in view of AHN et al. discloses the limitations of the claimed invention as set forth above of which Koji further discloses a window surface humidity sensor 17 (figs. 6-7) (¶ 0046) or (¶ 0027, i.e. the humidity detection device) configured to detect: 
a relative humidity (RH) of an air in a vehicle cabin at a position near the window (30, i.e. a windshield/widow) (¶ 0013, 0049, 0071); 
a temperature of an air in the vehicle cabin at a position near the window (¶ 0050, i.e. using an air temperature sensor 18 and a glass temperature sensor 23); and 
a temperature of a surface of the window (i.e. the windshield temperature using a glass temperature sensor 23), wherein the processor (¶ 0068, 0135, i.e. a microcomputer) is further programmed to: 
calculate a window surface relative humidity RHw (i.e. the windshield surface relative humidity) based on the relative humidity (RH), the temperature of the air, and 
determine whether the window surface relative humidity RHw (i.e. the windshield surface relative humidity) is equal to or greater than a threshold (i.e. a reference value) (¶ 0071-0072, 0075); and 
determine that the window (30, i.e. a windshield/widow) (¶ 0013) is likely to fog up (¶ 0004) upon determining that the window surface relative humidity RHw (i.e. the windshield surface relative humidity) is equal to or greater than the threshold  (i.e. a reference value) (¶ 0075, 0078, 0144).
With respect to claim 12, Koji et al. in view of AHN et al. discloses the limitations of the claimed invention as set forth above of which Koji further discloses a processor (¶ 0068, 0135, i.e. a microcomputer) programmed to: determine whether the window  (30, i.e. a windshield/widow) (¶ 0013) fogs up (¶ 0019); and energize the heater 35 (fig. 2) upon determining that the window fogs up (¶ 0037).
With respect to claim 13, Koji et al. in view of AHN et al. discloses the limitations of the claimed invention as set forth above of which Koji further discloses a window surface humidity sensor 17 (figs. 6-7) (¶ 0046) or (¶ 0027, i.e. the humidity detection device) configured to detect: 
a relative humidity (RH) of an air in a vehicle cabin at a position near the 15Attorney Docket No. 4041 J-003709-US-COwindow (30, i.e. a windshield/widow) (¶ 0013, 0049, 0071); 
a temperature of an air in the vehicle cabin at a position near the window (¶ 0050, i.e. using an air temperature sensor 18 and a glass temperature sensor 23); and 

the processor (¶ 0068, 0135, i.e. a microcomputer) is further programmed to determine whether the window fogs up (¶ 0004) based on the relative humidity (RH), the temperature of the air, and the temperature of the surface of the window (i.e. the windshield temperature) detected by the window surface humidity sensor 17 (figs. 6-7) (¶ 0046, 0074).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Koji et al. (JP 2016078835, see JP 2016078835_translation.pdf as equivalent) in view of AHN et al. (US 20150176791) as applied to claim 1 above, and further in view of HIRAI et al. (US 20140029008).
Regarding claim 5, Koji et al. in view of AHN et al. discloses all the limitations of the claimed invention as set forth above including of which Koji further discloses wherein 13Attorney Docket No. 4041 J-003709-US-COthe passage member 30 (fig. 5) is a window (i.e. a windshield/widow) (¶ 0007, 0013, 0019), and the heater 35 (fig. 2) is located at an area of the window (i.e. a windshield/widow) that is within a field of view of the camera (see figure 8), except for the electromagnetic wave apparatus is a camera that captures a scene outside a vehicle through the window.
However, HIRAI teaches the electromagnetic wave apparatus is a camera 101 (fig. 1, i.e. an image capture unit) that captures a scene (i.e. objects) outside a vehicle 100 (fig. 1) through the window 105 (fig. 1) (¶ 0052). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KET D DANG whose telephone number is (571)270-7827. The examiner can normally be reached Monday - Thursday 7:30 am 4:30 pm; Friday 7:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/KET D DANG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761